       Case 2:20-cv-00484-JB-GBW Document 41 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JUAN MANQUERA,

       Plaintiff,

vs.                                                                 No. CIV 20-0484 JB\GBW

BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF DONA ANA; JOHN
DOE 1; JOHN DOE 2; JOHN DOE 3; NEW
MEXICO BEHAVIORAL HOSPITAL; NEW
MEXICO CORRECTIONAL
DEPARTMENT; GUADALUPE COUNTY
CORRECTIONAL FACILITY and THE
DONA ANA COUNTY DETENTION
CENTER,

       Defendants.

                                     FINAL JUDGMENT

       THIS MATTER comes before the Court on the Order, filed March 18, 2021 (Doc.

40)(“Order”). In the Order, the Court dismissed this case without prejudice. See Order at 5.

Because the Order disposed of all issues and claims before the Court, the Court now enters Final

Judgment in this matter.

       IT IS ORDERED that: (i) all claims are dismissed without prejudice; (ii) this case is

dismissed without prejudice; and (iii) Final Judgment is entered.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
      Case 2:20-cv-00484-JB-GBW Document 41 Filed 03/31/21 Page 2 of 2




Counsel:

Brock Benjamin
Benjamin Law Firm
El Paso, Texas

       Attorney for the Plaintiff

Damian L. Martínez
Mynatt Martínez Springer P.C.
Las Cruces, New Mexico

       Attorneys for Defendants Board of County Commissioners for the County of Dona Ana
       and the Dona Ana County Detention Center

Bryan D. Evans
Carla Neusch Williams
Atwood, Malone, Turner & Sabin, P.A.
Roswell, New Mexico

       Attorneys for Defendants New Mexico Behavioral Health Institute and New Mexico
       Correctional Department

April D. White
Yenson, Allen & Wosick, P.C.
Albuquerque, New Mexico

       Attorneys for Defendant Guadalupe County Correctional Facility




                                           -2-
